department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear - date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b state c date d state laws e for-profit company dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated under the laws of state bon c your articles of incorporation state that you are formed to operate and manage a condominium development your form_1024 application states that you are a condominium business park run by an elected board_of directors through a management company e your purpose is to collect dues from the owners members of the condominium units to run the day-to-day operations such as fixing repair and maintenance as obligated by your restrictive covenants you are mandated by d to have a capital reserve fund as stated on the restrictive covenants your members become members by purchasing a unit of your condominium membership is not voluntary your source_of_income is derived solely from members’ annual dues dues collected are disbursed for the day to day operations to care for the common areas and exterior such as roof painting parking lot and sidewalk law sec_501 of the code provides an exemption from federal_income_tax for a voluntary employees’ beneficiary association providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 provides that for an organization to be described in sec_501 it must be an employees' association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members or their dependents and substantially_all of its operations must be in furtherance of providing such benefits and no part of the net_earnings of the organization can inure other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 provides that the membership of an organization described in sec_501 must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment- related common bond among such individuals typically those eligible for membership in an organization described in sec_501 are defined by reference to a common employer or affiliated employers to coverage under one or more collective bargaining agreements with respect to benefits provided by reason of such agreement s to membership in a labor_union or to membership in one or more locals of a national or international labor_union for example membership in an association might be open to all employees of a particular employer or to employees in specified job classifications working for certain employers at specified locations and who are entitled to benefits by reason of one or more collective bargaining agreements in addition employees of one or more employers engaged in the same line_of_business in the same geographic locale will be considered to share an employment-related bond for purposes of an organization through which their employers provide benefits employees of a labor_union also will be considered to share an employment- related common bond with members of the union and employees of an association will be considered to share an employment-related common bond with members of the association sec_1_501_c_9_-2 provides that membership is voluntary if an affirmative act is required by an employee to become a member rather than the designation as a member due to employee status sec_1_501_c_9_-3 defines the benefits paid_by voluntary_employees'_beneficiary_associations including life sick accident or other_benefits sec_1_501_c_9_-3 provides that a voluntary employees’ beneficiary association is not operated for the purpose of providing life sick accident or other_benefits unless substantially_all of its operations are in furtherance of the provisions of such benefits in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute application of law you are unlike an organization described in sec_501 of the code because your only activity is to collect dues from your members to fund your day to day operations such as roof painting parking lot sidewalk and common areas maintenance you do not provide for the payment of life sick accident or other_benefits to your members or their dependents or designated beneficiaries you are unlike an organization described in sec_1_501_c_9_-1 because you are not an association of employees letter rev catalog number 47628k you are also unlike an organization described in sec_1_501_c_9_-2 and sec_1 c -2 c your membership is not voluntary your members become members by purchasing a unit of the condominium your members do not have any employment-related common bond nor do they have a common employer or affiliated employers this precludes you from exemption under sec_501 of the code you do not provide for the payment of life sick accident or other_benefits to your members or their dependents or designated beneficiaries as described in sec_1_501_c_9_-3 you run the day-to-day operations such as fixing repair and maintenance as obligated by your restrictive covenants excluded from exemption under sec_501 of the code therefore you are you have not met the burden_of_proof as in harding hospital inc v united_states that you qualify for exemption under sec_501 of the code conclusion based on the information provided we conclude that you are not organized as a voluntary employees’ beneficiary association providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries accordingly you do not qualify for recognition of exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter letter rev catalog number 47628k sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
